Case 3:19-cv-02074-G-BK Document 277 Filed 07/06/21               Page 1 of 3 PageID 11730



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF                  §
AMERICA,                                       §
                                               §
       Plaintiff and Counter-Defendant,        §
                                               §
and                                            §
                                               §
WAYNE LAPIERRE,                                §
                                               §
       Third-Party Defendant,                  §
                                               §
v.                                             § Civil Action No. 3:19-cv-02074-G
                                               §
ACKERMAN MCQUEEN, INC.,                        §
                                               §
       Defendant and Counter-Plaintiff,        §
                                               §
and                                            §
                                               §
MERCURY GROUP, INC., HENRY                     §
MARTIN, WILLIAM WINKLER,                       §
MELANIE MONTGOMERY,                            §
                                               §
       Defendants.                             §
                                               §


            PLAINTIFF’S AND THIRD-PARTY DEFENDANT’S JOINT MOTION
                 TO EXTEND THE DISPOSITIVE MOTION DEADLINE

       Plaintiff and Counter-Defendant National Rifle Association of America (“NRA”) and

Third-Party Defendant Wayne LaPierre (“LaPierre”) submit the following Joint Motion to Extend

the Dispositive Motion Deadline. In support, the NRA and LaPierre show as follows:

       1.      Pursuant to the Court’s May 14, 2021 Order, all dispositive motions (including

summary judgment motions) are currently due July 6, 2021.

       2.      The May 14, 2021 Order also set the close of discovery on August 6, 2021.



                                               1
Case 3:19-cv-02074-G-BK Document 277 Filed 07/06/21                  Page 2 of 3 PageID 11731



       3.      Discovery remains ongoing. The parties are still in the process of responding to

each other’s discovery requests. Multiple depositions are scheduled prior to the August 6, 2021,

deadline for the close of fact discovery, with several others yet to be scheduled.

       4.      As shown above, the current dispositive motion deadline of July 6, 2021, precedes

the end of discovery by one month. That deadline also precedes the deadline for reply briefing for

LaPierre’s motion to dismiss Defendant Ackerman McQueen, Inc.’s third-party claims against

him, as well as the NRA’s deadline for reply briefing for its motion to dismiss Defendants’

counterclaims against it. The current dispositive motion deadline would certainly precede the

Court’s disposition of both motions to dismiss.

       5.      Plaintiff and LaPierre respectfully request the deadline for dispositive motions be

extended to August 27, 2021.

       6.      A Proposed Order granting the requested relief is submitted alongside this Motion.

Dated: July 6, 2021                           Respectfully Submitted,

                                              BREWER, ATTORNEYS & COUNSELORS


                                              By:     /s/ Jason F. Clouser
                                                          Jason F. Clouser, Esq.
                                                          State Bar No. 24111395
                                                          jfc@brewerattorneys.com
                                                          Philip J. Furia, Esq.
                                                          Admitted Pro Hac Vice
                                                          pjf@brewerattorneys.com
                                                          1717 Main St. Suite 5900
                                                          Dallas, Texas 75201
                                                          Telephone: (214) 653-4000
                                                          Facsimile: (214) 653-1015

                                                        ATTORNEYS FOR PLAINTIFF AND
                                                        COUNTER-DEFENDANT THE
                                                        NATIONAL RIFLE ASSOCIATION
                                                        OF AMERICA



                                                  2
Case 3:19-cv-02074-G-BK Document 277 Filed 07/06/21                 Page 3 of 3 PageID 11732



                                                     CORRELL LAW GROUP


                                                     By:            /s/ P. Kent Correll

                                                            P. Kent Correll
                                                            NY State Bar No. 1809219
                                                            250 Park Avenue, 7th Floor
                                                            New York, New York 10177
                                                            Tel: (212) 475-3070
                                                            Fax: (212) 409-8515
                                                            E-mail: kent@correlllawgroup.com

                                                            Attorney for Third-Party
                                                            Defendant Wayne LaPierre



                             CERTIFICATE OF CONFERENCE

       I hereby certify that on July 6, 2021, my office conferred with all counsel of record via

email. Counsel for Defendants stated that they are opposed to the relief requested in this motion.



                                             /s/ Jason F. Clouser
                                             Jason F. Clouser


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was electronically

served via the Court’s electronic case filing system upon all counsel of record on this 6th day of

July 2021.


                                             /s/ Jason F. Clouser
                                             Jason F. Clouser




                                                3
